Case 6:20-cv-00465-ADA Document 29-10 Filed 10/02/20 Page 1 of 4




                 EXHIBIT 
                   Case 6:20-cv-00465-ADA Document 29-10 Filed 10/02/20 Page 2 of 4
10/1/2020                                              Craig Etchegoyen - Chief Executive Officer - PARTIE | LinkedIn



                                                                                                                        Join now        Sign in


            Craig Etchegoyen




     Craig Etchegoyen                                                                             PARTIE
     Chairman at WSOU investments
     Kailua-Kona, Hawaii, United States · 1 connection


            Sign in to Connect




     Experience
                   Chief Executive Officer
                   PARTIE


                   Chairman
                   WSOU investments
                   Jan 2017 – Present · 3 years 10 months

                   Hawaii, United States




            View Craig’s full profile
             See who you know in common

             Get introduced

https://www.linkedin.com/in/craig-etchegoyen-aa8a07199?trk=public_profile_samename_profile_profile-result-card_result-card_full-click             1/3


                                                                                                                                        Exhibit 7, Page 1
                   Case 6:20-cv-00465-ADA Document 29-10 Filed 10/02/20 Page 3 of 4
10/1/2020                                              Craig Etchegoyen - Chief Executive Officer - PARTIE | LinkedIn



                                                                                                                        Join now        Sign in

              Sign in to view full profile
            Craig Etchegoyen



     People also viewed
                   Alan King (Cheung)
                   AKINGSFOREVER
                   New York, NY

                   Andy Dinh
                   Founder & CEO at TSM
                   Los Angeles, CA

                   Michael Sha Money Xl Clervoix
                   Man of God at Clervoix LLC
                   New York City Metropolitan Area

                   Scott Sasso
                   Owner, 10.Deep Clothing
                   Brooklyn, NY



     Others named Craig Etchegoyen
                   Craig Etchegoyen
                   sir at uniloc
                   Newport Beach, CA


     1 other named Craig Etchegoyen is on LinkedIn


            See others named Craig Etchegoyen



     Craig’s public profile badge
     Include this LinkedIn profile on other websites


                    Craig Etchegoyen
                    Chairman at WSOU investments


                 Chief Executive Officer at PARTIE
https://www.linkedin.com/in/craig-etchegoyen-aa8a07199?trk=public_profile_samename_profile_profile-result-card_result-card_full-click             2/3


                                                                                                                                        Exhibit 7, Page 2
                   Case 6:20-cv-00465-ADA Document 29-10 Filed 10/02/20 Page 4 of 4
10/1/2020                                              Craig Etchegoyen - Chief Executive Officer - PARTIE | LinkedIn



                                                                                                                        Join now        Sign in


            Craig Etchegoyen
            View profile badges




                   © 2020                                                      About

     Accessibility                                                             User Agreement

     Privacy Policy                                                            Cookie Policy

     Copyright Policy                                                          Brand Policy

     Guest Controls                                                            Community Guidelines

     Language




https://www.linkedin.com/in/craig-etchegoyen-aa8a07199?trk=public_profile_samename_profile_profile-result-card_result-card_full-click             3/3


                                                                                                                                        Exhibit 7, Page 3
